Citation Nr: 1027035	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-13 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for respiratory problems, 
including bronchitis.  

2.  Entitlement to service connection for gastrointestinal 
problems.  

3.  Entitlement to service connection for loss of feeling in 
fingers and feet.  

4.  Entitlement to an effective date earlier than February 28, 
2007 for the grant of service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to September 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) above.  

As discussed below, the issues of entitlement to service 
connection for respiratory problems, gastrointestinal problems, 
and loss of feelings in fingers and feet are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On February 28, 2007, the Veteran filed an informal claim for 
service connection for PTSD.  

2.  By rating action in July 2007, the RO granted entitlement to 
service connection for PTSD, effective February 28, 2007, the 
date the claim for service connection was filed.

3.  An informal or formal communication requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to service connection for any disability, including 
PTSD, was not received during the first post-service year or at 
any time prior to February 28, 2007.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 28, 
2007, for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.400 (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an effective date earlier than February 
28, 2007 for the grant of service connection for PTSD.  
Specifically, the Veteran has asserted that the effective date 
should be September 7, 1971, the day following discharge from 
service, because entitlement to benefits arose on that day.  
However, the Veteran stated that he was precluded from filing for 
VA benefits earlier due to the secrecy regarding the Edgewood 
testing project.  He has asserted that he could not file for VA 
benefits until he received the letter from VA in September 2006 
regarding the Edgewood project.  

The assignment of effective dates is governed by 38 U.S.C.A. § 
5110 (West 2002 & Supp. 2009) and 38 C.F.R. § 3.400 (2009).  The 
statute and regulation provide, in pertinent part, that the 
effective date of an award of compensation based on an original 
claim or a claim reopened after final disallowance will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. §3.400.  For service connection 
claims, the effective date may also be day following separation 
from active service or date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  In this context, it should be noted that the 
provisions of 38 U.S.C.A. § 5110 refer to the date an application 
is received.  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly to 
include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a belief 
in entitlement, to a benefit."  38 C.F.R. § 3.1(p), 3.155; 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

After carefully reviewing the evidence of record, the Board finds 
that February 28, 2007, is the earliest effective date assignable 
for the grant of service connection for PTSD in this case.  

Review of the evidence shows that VA received an informal claim 
for service connection for PTSD on February 28, 2007, more than 
30 years after he was separated from service.  There is no prior 
communication submitted by the Veteran requesting a determination 
of entitlement to VA benefits or which revealed the Veteran 
believed he was entitled to VA benefits for any disability, 
including PTSD.  

Nevertheless, there is medical evidence of record which reflects 
that the Veteran's PTSD symptoms were manifested before he filed 
his claim for benefits.  In February 2007, a V.M., LCSW, reported 
that she provided counseling and conducted an extensive 
biophysical assessment of the Veteran in November and December 
2006.  V.M. stated that the Veteran is experiencing symptoms of 
PTSD and detailed his specific symptoms, noting that his symptoms 
were present prior to 2000 and have increased markedly since that 
time.  

While there is medical evidence showing that the Veteran has 
manifested symptoms of PTSD prior to the effective date currently 
assigned, the Board notes the Veteran did not submit a formal or 
informal claim seeking entitlement to service connection for PTSD 
until February 2007.  Without a claim or application for 
benefits, VA is unable to determine if entitlement to such 
benefits is warranted or make payment for any such benefit.  See 
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  As noted, there is no 
indication that the Veteran sought entitlement to service 
connection for PTSD, or any other disability, until February 
2007.  Therefore, February 28, 2007 is the earliest possible date 
from which service connection for PTSD may be established.  

The Board has considered the Veteran's argument that the 
effective date should be the day following his separation from 
service, given that he was precluded from applying for benefits 
due to the secrecy of the Edgewood testing project.  However, the 
law only allows for the effective date to the day following 
discharge from service when the Veteran submits a claim during 
his first post-service year.  See 38 C.F.R. §3.400(b)(2)(i).  The 
Board is sympathetic with the Veteran because he participated in 
this program but was unable to substantiate his participation 
until VA and/or the service department released information 
regarding the program to the public (in this regard, there was 
nothing stopping the Veteran from filing the claim with the VA 
earlier and they asking for a delay in the adjudication of the 
case following the obtaining of important evidence).  

Unfortunately, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis, or any other 
basis not provided for by Congress.  See 38 U.S.C.A. §§ 503, 7104 
(West 2001); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith 
(Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990).  There is no legal remedy available for retroactive 
entitlement to VA benefits based upon participation in "secret" 
activities, such as the Edgewood testing project, and there is no 
evidence that the Veteran submitted any communication requesting 
or indicating belief in entitlement to VA benefits for PTSD 
during his first post-service year or at any time prior to 
February 28, 2007.  

Therefore, based on the foregoing reasons and bases, the Board 
finds that the preponderance of the evidence is against the grant 
of an effective date earlier than February 28, 2007, for the 
grant of service connection for PTSD, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In this case, the Veteran is challenging the effective date 
assigned following the grant of service connection.  In Dingess, 
the Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  

Review of the record reveals the RO sent the Veteran a letter in 
March 2007 that fully addressed all required notice elements and 
was sent prior to the initial AOJ decision in this matter.  The 
letter informed the Veteran of what evidence was required to 
substantiate his service connection claim and of the Veteran's 
and VA's respective duties for obtaining evidence.  The letter 
also informed him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this case 
has been satisfied.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained the 
Veteran's service and post-service treatment records, as well as 
medical evidence from private health care providers who have 
treated him since separation from service.  Significantly, it 
appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist the Veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  

ORDER

An effective date earlier than February 28, 2007 for the grant of 
service connection for PTSD is not warranted.  


REMAND

The Veteran is seeking entitlement to service connection for 
respiratory problems, gastrointestinal problems, and loss of 
feeling in his fingers and feet.  The Veteran has asserted that 
he believes these problems are related to the drugs that were 
administered to him during the Edgewood testing project in 
September and October 1969.  

The evidence shows that the Veteran was, indeed, a participant in 
the testing of chemical and biological warfare agents at the 
Edgewood Arsenal in Baltimore, Maryland, during September and 
October 1969, where he was exposed to two different agents 
intravenously and percutaneously.  There is no presumption for 
diseases believed to be associated with exposure to any warfare 
agent administered during the Edgewood testing project; 
therefore, in order to establish service connection in this case, 
there must be a medical nexus opinion that relates any currently 
manifested disability to the Veteran's exposure to the warfare 
agents during service.  

The Veteran was afforded a VA examination in April 2009 to 
determine the likelihood that his claimed disabilities are 
related to his chemical exposure at Edgewood.  After reviewing 
the claims file and examining the Veteran, the April 2009 VA 
examiner opined that the Veteran's respiratory problem, 
specifically diagnosed as bronchitis, is at least as likely as 
not permanently aggravated by the experimental drugs used during 
service.  The examiner also opined that the Veteran's intestinal 
problems, diagnosed as gastroesophageal reflux disease (GERD), 
hiatal hernia, and gallstones, and neurological disabilities, 
diagnosed as peripheral neuropathy, are caused by or the result 
of the experimental drugs used during service.  

While the April 2009 VA examiner provided a positive nexus 
between the claimed disabilities and the Edgewood testing 
project, VA determined that the opinion was inadequate because it 
appeared the examiner was unfamiliar with the chemical agents 
used at Edgewood, and an advisory medical opinion was requested.  

In August 2009, a VA physician reviewed the claims file and 
determined that service connection for respiratory problems, 
gastrointestinal problems, and peripheral neuropathy was not 
warranted.  The reviewing physician noted that, while the April 
2009 VA examiner stated that the Veteran's disabilities are 
related to his participation in the Edgewood testing, he did not 
agree because a diagnosis of peripheral neuropathy was not made, 
as neurologic examination and an EMG were normal, and because the 
causes of the Veteran's gastrointestinal problems are not always 
known.  As to the Veteran's pulmonary problems, the reviewing 
physician stated that, while the Veteran had a couple of upper 
respiratory infections during service, the presence of mild 
chronic obstructive pulmonary disease (COPD) in a heavy smoker 40 
years later does not represent aggravation of a preexisting 
condition.  

Clearly, the Veteran's long history of smoking provides factual 
evidence against this claim.  A medical opinion is not required 
to find that heavy smoking (the Board finds that a person who 
"never smoked as much as one pack of cigarettes a day" would 
factually be considered to be a "heavy smoker" and that further 
argument on this issue by the Veteran only diminishes his 
credibility with the Board) over a 40 year period is a 
significant cause of COPD and/or respiratory problems. 

In any event, the Board finds that the opinion provided by the VA 
physician in August 2009 is not adequate because the rationale 
provided does not consider or address all relevant facts in this 
case.  While the physician correctly noted that a diagnosis of 
peripheral neuropathy has not been made and that an EMG conducted 
in February 2008 was normal, there is subsequent evidence showing 
that the Veteran chronic neuropathy in the right tibialis 
anterior muscle, which was thought to be chronic peroneal 
neuropathy on the right side, as well as decreased sensation in 
glove stocking distribution up to thighs and mid forearms 
bilaterally, which was noted to likely be small fiber neuropathy.  
See VA outpatient treatment records dated February 2008.  

The Veteran did not specifically file a claim for peripheral 
neuropathy, but, instead, for loss of feeling in his fingers and 
feet; therefore, consideration must be given to whether the 
evidence of chronic peroneal neuropathy and/or small fiber 
neuropathy are related to his participation in Edgewood testing.  
The August 2009 opinion did not address this evidence; therefore, 
a new medical opinion is needed.  

With respect to the Veteran's gastrointestinal problems, the 
Board notes that the physician's statement that the cause of 
GERD, hiatal hernia, and gallstones is not always known does not 
support or disprove that the disabilities may be related to the 
Veteran's participation in the Edgewood testing.  The rationale 
provided does not assist the Board in determining whether service 
connection is warranted.  Therefore, a new medical opinion is 
needed in this regard.  

Finally, with respect to the Veteran's respiratory problems, the 
Board notes that the reviewing physician only noted that the 
Veteran had "a couple" of upper respiratory infections during 
service, while the service treatment records show that, in 
addition to the infections, the Veteran consistently complained 
of chest congestion, productive cough, and a sore throat 
throughout service and was diagnosed with bronchitis.  This 
evidence is relevant, given that the Veteran is currently 
diagnosed with bronchitis and he has reported that his 
respiratory problems began after the Edgewood testing and he gets 
bronchitis every year.  Therefore, a new medical opinion is 
needed that addresses all relevant evidence.

In sum, the Board finds that the August 2009 medical opinion is 
inadequate and that a new medical opinion is needed that 
considers all relevant evidence in this case and addresses the 
likelihood that the Veteran's respiratory, gastrointestinal, and 
neurological disabilities are related to his participation in the 
Edgewood testing project.  

While the Veteran has specifically asserted that he believes his 
current respiratory, gastrointestinal, and neurological 
disabilities are related to the drugs administered to him at 
Edgewood, the Board notes that the evidence raises a claim for 
direct service connection, as well.  While the Board is not 
obligated to investigate all possible theories of entitlement, in 
cases where the evidence is a current disability and an 
indication that the disability may be associated with military 
service, VA has a duty to assist a claimant with the development 
of evidence as to all applicable theories of a claim, whether 
specifically asserted by the claimant or not.  See Robinson v. 
Mansfield, 21 Vet. App. 545 (2008); Schroeder v. West, 212 F.3d 
1265, 1271 (Fed. Cir. 2000); see also Robinette v. Brown, 8 Vet. 
App. 69, 76 (1995).  Therefore, the Veteran may also establish 
entitlement to service connection for his claimed disabilities on 
a direct basis by showing a current disability, an in-service 
event to which the current disability may be related, and a 
medical nexus opinion relating the claimed disabilities to his 
military service.  See Hickson v. West, 12 Vet. App. 247, 252 
(1999).

In this context, the Board notes that the service treatment 
records (STRs) show that the Veteran was diagnosed with 
bronchitis and upper respiratory infections following persistent 
complaints of symptoms associated with a chest cold.  The STRs 
also show the Veteran consistently complained of abdominal 
cramps, nausea, vomiting, and diarrhea during the Edgewood 
testing project and thereafter.  The STRs also show that, in 
April 1971, the Veteran was diagnosed with a pinched nerve after 
complaining of losing feeling in his right hand following an 
injury.  

The Veteran has reported that his respiratory problems began 
after the Edgewood testing project and that he gets bronchitis 
every year.  He has also reported that he vomited on a daily 
basis during and after service. 

Given the evidence of in-service events to which the Veteran's 
current diagnoses may be related and the lay evidence of 
continued symptoms after service, the Board finds a medical 
opinion is needed that addresses the likelihood that the 
Veteran's current disabilities were incurred in or otherwise 
directly related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.	Request that a physician knowledgeable 
with the Edgewood testing project (if 
possible, but not required by the Board) 
review the claims file and provide an 
opinion as to the likelihood that the 
Veteran's currently diagnosed respiratory, 
gastrointestinal, and/or neurologic 
disabilities are related to his military 
service, including his participation in 
the Edgewood testing project.

a.	The physician should state whether 
it is as likely as not (i.e., a 
probability of 50 percent) or 
unlikely (i.e., a probability of 
less than 50 percent) that the 
Veteran's currently diagnosed 
respiratory, gastrointestinal, 
and/or neurologic disabilities are 
related to his participation in 
the testing project during 
September and October 1969.  

i.	In answering the foregoing, the 
physician should consider the 
service treatment records of 
record which document the 
Veteran's participation in the 
Edgewood testing project.  

b.	The physician should also state 
whether it is as likely as not 
(i.e., a probability of 50 
percent) or unlikely (i.e., a 
probability of less than 50 
percent) that the Veteran's 
claimed disabilities are otherwise 
related to his military service.  

i.	In answering the foregoing, the 
physician should consider the 
evidence that shows diagnoses 
and complaints of respiratory, 
gastrointestinal, and neurologic 
problems during service.  

c.	An opinion must be provided for 
each claimed disability and each 
theory of entitlement.  A 
rationale must be provided for 
each opinion offered.  

d.	If the foregoing cannot be 
answered on a medical or 
scientific basis without invoking 
processes relating to guesses or 
judgment based upon mere 
conjecture, the physician should 
clearly and specifically so 
specify in the report and explain 
why this is so.

2.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


